Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 03/10/2020 is acknowledged.  Claims 1-21 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise et al., "Identification of a novel splice variant form of the influenza A virus M2 ion channel with an antigenically distinct ectodomain', PLoS Pathogens, 2012, vol. 8(11):1-14.
	The claims are directed to a mutant recombinant influenza virus gene segment 7 with at least one mutation that modulates expression of M2 and M42 polypeptides.

	Regarding claim 10, Wise discloses the cells are MDCK cells (see page 2 second column third Para.).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wise et al. “Wise” (PLoS Pathogens, 2012, vol. 8(11):1-14).  The teachings of Wise are outlined above and incorporated herein. 
	Regarding claims 14 and 20, Wise discloses their data “extend the known IAV proteome and have implications for virus evolution and vaccine design” (page 2 second column first Para.) and that a vaccine is designed for an influenza A virus by using a G52C and a Gl45A mutation (see abstract; page 2, right column, page 7, page 10, right column - page 11, left column; figure 1).  With respect to an adjuvant, it would have been obvious to one of ordinary skill in the art to generate a composition comprising a recombinant influenza virus gene segment 7 with at least one mutation that modulates expression of M2 and M42 polypeptides as disclosed by Wise whereby the composition comprising an adjuvant. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the teachings of Wise disclosing that “an influenza A virus genome composes a PA segment, a PB 1 segment, a PB2 segment, an HA segment, an NA segment, an NP segment, and NS 1 and NS2 segments, wherein influenza vaccines induce universal protection against conserved epitopes (see pages 1-2). In addition, Wise discloses a recombinant influenza A virus comprising a mutant influenza A virus gene segment 7 with a G52C mutation, a G145A mutation or a combination of thereof, wherein the G52C mutation and the G145A mutation reduce expression of M2 polypeptide and M42 polypeptide, respectively, and double mutations targeting both M2 and M42 production are deleterious to virus growth, wherein a vaccine is designed for an influenza A virus by using 
	Regarding claim 15, the additional feature of a vertebrate can be easily derived from the feature of Wise that a vaccine is designed for an influenza A virus by using a G52C and a G 145A mutation, wherein the influenza A virus is a pathogen capable of infecting a wide range of avian and mammalian hosts, causing seasonal epidemics and pandemics in humans (see abstract; page 2; page 7, page 10, right column - page 11, left column; figure 1).  
	Regarding claims 16-19, the additional features of types of vertebrates can be easily derived from the feature of Wise in that an influenza A virus is a pathogen capable of infecting a wide range of avian and mammalian hosts, causing seasonal epidemics and pandemics m humans (see page 2, left column).
	Regarding claim 21, the limitation of Influenza A/Chicken/Penn/1/1983 M gene segment, the strain is identical to the feature of Wise in an influenza A/Chicken/Penn/1/1983 M gene segment (see Table 1).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648